In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00237-CR


                        IN RE R. WAYNE JOHNSON, RELATOR

                               ORIGINAL PROCEEDING

                                     August 5, 2015

                     EN BANC ORDER ON MOTION TO RECUSE

          Before QUINN, C.J., and CAMPBELL and HANCOCK and PIRTLE, JJ.


      Relator R. Wayne Johnson, a prison inmate appearing pro se, filed a petition

asking the court to issue a writ of mandamus against respondent the Honorable Ana

Estevez, judge of the 251st District Court of Potter County.


      The petition complies with almost none of the requirements of appellate rule 52.3

and, in particular, contains no clear statement of facts or argument. See TEX. R. APP. P.

52.3(g), (h). We discern, however, that it contains a motion to recuse, directed to this

Court. The grounds for recusal are those Johnson has raised in previous such motions

in this Court, our asserted bias and prejudice against him. In re Johnson, No. 07-15-

00183-CR, 2015 Tex. App. LEXIS 6250, at *1-2 (Tex. App.—Amarillo June 17, 2015,

orig. proceeding) (per curiam order) (citing In re Johnson, 07-04-0465-CV, 2004 Tex.
App. LEXIS 9157 (Tex. App.—Amarillo Oct. 15, 2004, orig. proceeding) (per curiam,

mem. op.).


      Johnson does not state whether the motion is directed to the entire court or the

panel assigned his pending original proceeding. The motion was considered en banc,

by means of the procedure detailed in In re Johnson, 2015 Tex. App. LEXIS 6250, at *3-

4. The en banc court has found the motion to recuse is properly denied, as to each

member of the panel. Accordingly, the motion to recuse is denied.




                                                     Per Curiam



Do not publish.




                                          2